                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   RANDY LEE HALL,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                    No. C 19-02312 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   AMTRAK NATIONAL RAILROAD                                     ORDER TO SHOW CAUSE
                                                                         14   PASSENGER CORPORATION, et al.,

                                                                         15                  Defendant.
                                                                                                               /
                                                                         16
                                                                         17          Pro se plaintiff Randy Lee Hall initiated this action in the Superior Court for Contra

                                                                         18   Costa County alleging gross negligence when his daughter was killed by an Amtrak train. This

                                                                         19   morning, a hearing was held on defendants’ motion to dismiss as well as plaintiff’s motions to

                                                                         20   remand, transfer, or stay. The case was called. Pro se plaintiff appeared, but defendants’

                                                                         21   counsel were not there. The case was put to the end of the calendar to give counsel the

                                                                         22   opportunity to appear. At the end of the calendar, the case was re-called but counsel were still

                                                                         23   not there. Put simply, pro se plaintiff came all the way from Contra Costa County —

                                                                         24   defendants’ counsel never bothered to show up.

                                                                         25          Accordingly, by JULY 18, 2019, counsel for defendants, Vincent Castillo and Alexei

                                                                         26   Nathan Offhill-Klein, must SHOW CAUSE why they should not be referred to the Court’s

                                                                         27   Standing Committee on Professional Conduct for their inexcusable absence. By that same date,

                                                                         28   counsel should also explain under oath why the Court should not order them to personally pay
                                                                              plaintiff for the hours he spent commuting to and being present at today’s hearing.
                                                                          1          A hearing on this order to SHOW CAUSE is hereby set for AUGUST 1 AT 8:00 A.M. Both
                                                                          2   parties must appear. Plaintiff’s reply to defendants’ brief, if any, is due by JULY 25.
                                                                          3
                                                                          4          IT IS SO ORDERED.
                                                                          5
                                                                          6   Dated: July 11, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                          7                                                        UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               2
